UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4290



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MESURON D. TAYLOR, a/k/a Mezy,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-04-250)


Submitted:   August 10, 2005                 Decided:   August 23, 2005


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Audrey Freeman jaCobs, Richmond, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Matthew C. Ackley, Special
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mesuron D. Taylor, a.k.a. “Mezy,” appeals his thirty-four

month term of imprisonment following his guilty plea to possession

of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).   Taylor contends that the district court clearly erred in

applying a four-level enhancement for possession of a firearm “with

knowledge, intent, or reason to believe that it would be used or

possessed in connection with another felony offense” pursuant to

U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (2004). We find no

error and affirm Taylor’s sentence.

           “When reviewing the District Court’s application of the

Sentencing Guidelines, . . . [w]e accept the findings of fact of

the District Court unless they are clearly erroneous and give due

deference to the District Court’s application of the guidelines to

the facts.”   United States v. Cutler, 36 F.3d 406, 407 (4th Cir.

1994).    Our review of the record reveals that Taylor and three

others attempted to confront the individual responsible for the

theft of a companion’s firearm.   Testimonial evidence supported a

finding that after some discussion on the necessity of being armed

for the confrontation, Taylor retrieved a firearm in order to “go

shoot his ass.” Police intercepted Taylor and his three companions

prior to their arrival at their intended destination.     A firearm

was recovered from the vehicle.     Because evidence supported the

district court’s factual conclusions, we find that the district


                               - 2 -
court did not clearly err in its application of the challenged

enhancement.

          Accordingly, we affirm Taylor’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -